Citation Nr: 0905606	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-37 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for bilateral osteoarthritic changes of the sternoclavicular 
joint. 

2.  Entitlement to an initial compensable rating 
for bilateral plantar fasciitis with right foot fracture.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.     

In January 2009, the Veteran presented testimony before the 
undersigned Veterans Law Judge sitting in Philadelphia, 
Pennsylvania; a transcript of that hearing is of record.  The 
appellant submitted additional evidence to the Board, waiving 
agency of original jurisdiction consideration of the 
evidence, which is accepted for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2008).    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The sternoclavicular joints are a minor joint group 
manifesting by osteoarthritic changes and aching pain without 
appreciable functional limitation.  

3.  Bilateral plantar fasciitis with right foot fracture has 
been manifested throughout the appeal period by pain and use 
of orthotic inserts.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected bilateral 
osteoarthritic changes of the sternoclavicular joint have not 
been met at any point during the rating period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5003 (2008). 

2.  The criteria for an initial rating of 10 percent, but no 
greater, for bilateral plantar fasciitis with right foot 
fracture have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Code 5276 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in October 2005, April 2007, May 2006 and October 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the Veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.    

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, medical records and private and VA 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claim file shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Background

Service treatment records document right shoulder pain since 
1994.  From 2004, MRI evidence documented mild to moderate 
osteoarthritic changes in the sternoclavicular joints.

Shortly before separation, the Veteran was afforded a 
predischarge medical examination in October 2005.  The 
examiner reviewed the pertinent history with the Veteran and 
noted that he was prescribed orthotics and, while his plantar 
fasciitis limited his running and jogging, he had no 
difficulty with ordinary walking.  No physical pathology was 
found.   

Private treatment records from 2004 report pain in the 
metatarsal head of both feet.  Private records from 2007 
report bilateral metatarsalgia and an inferior bilateral 
calcaneal spur.

In March 2008, he was afforded comprehensive orthopedic foot 
and clavicular examinations.  Although the examiner noted the 
absence of C-file, he assembled a comprehensive oral history 
from the Veteran.  The examiner reported that the sterna 
clavicular joint is not a true joint per se.  The Veteran 
reported soreness in the area of the sterna clavicular joints 
at rest, rated as a 1 on a scale of 1-10.  He reported flare-
ups with repetitive motion of both upper extremities after an 
hour and pain when lying on either side for more than 1 1/2 
hours.  Alleviating factors are medication and rest and 
application of icy-hot.  Objectively, there was no evidence 
of tenderness, warmth or swelling.  There was no mal-union or 
non-union.  Repetitive motion time three was not feasible 
(due to nature of the joint.  He reported a sedentary 
civilian occupation and the disorder had no occupational 
effect.  The examiner additionally commented that there was 
no effect on daily activities.  Diagnosis was moderate to 
advanced osteoarthritic changes in the bilateral sterna-
clavicular joints based on 2004 MRI studies.  

The examiner reviewed the Veteran's report of medical history 
vis-à-vis his feet.  At the time of the examination, he 
reported constant dull pain in both feet, rated as 3 on the 
left and 4 on the right, on a 1-10 scale.  He wore shoe 
inserts during flare-ups, without much relief.  Objectively, 
he demonstrated normal posture, normal gait and no pain on 
motion, edema, tenderness, weakness or instability.  On 
active range of motion, inversion was 0-30 degrees 
bilaterally and eversion 0-20 degrees bilaterally.  The 
Veteran experienced mild pain on active and passive motion 
with testing of inversion on the right 20 to 30 degrees 
bilaterally and eversion 10 to 20 degrees bilaterally.  On 
repetitive use, function was not limited (except the second 
toe of the left foot) by pain, fatigue, weakness or lack of 
endurance.  Flare-ups manifested by additional pain and 
occurred twice a month lasing for up to two hours at which 
time he experienced 40-50 percent additional functional 
limitation of the left foot and 30 percent on the right.  
Diagnoses included bilateral foot strain, mildly active.

At the personal hearing held in January 2009, the Veteran 
testified that he experienced inflammation at the 
sternoclavicular joints with repetitive activity, but said 
the condition did not affect his job, which was sedentary. 
His feet reportedly hurt pretty much all of the time, 
especially with walking. He took over-the-counter medication 
for relief of symptoms of both conditions at issue.

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Although the claims file was not available to the examiner 
who conducted the March 2008 VA examinations, the duty to 
assist does not dictate that a failure to review the 
veteran's claim file before medical examination in an 
increased rating claim renders the examination inadequate.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) .  In this 
case consideration of the reported history and the 
comprehensiveness of the findings indicates that the duty to 
assist has been fulfilled despite that the examiner did not 
have access to the claims file.  

Bilateral osteoarthritic changes of the sternoclavicular 
joint

The Veteran's disorders are evaluated according to the 
following criteria:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

A 20 percent evaluation is for application with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is for application 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.

Note (1): The 20 pct and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion. 

Note (2): The 20 pct and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

The sternoclavicular joint is located at the center of the 
chest.  See Dorland's Illustrated Medical Dictionary 1534 
(28th ed. 1994) (anterior and posterior views of the human 
skeleton).  This citation is provided purely for definitional 
purposes to aid in the Board's discussion.  Cf. Kirwin v. 
Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 6 Vet. App. 
181 (1994).  Use in this manner does not conflict with the 
holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  The 
examiner who conducted the March 2008 VA examination 
commented that the joint at issue is not a true joint.  

The bilateral sternoclavicular joints essentially are a minor 
joint group.  Clinical findings corroborate that, apart from 
reports of pain, there was no evidence of tenderness, warmth 
or swelling, no mal-union or non-union, and the disorder had 
no occupational effect.  For all practical purposes, there 
are no other manifested sequalae.  In the absence of 
incapacitating episodes, the currently assigned 10 percent 
evaluation is the maximum disability rating recognized for 
this disorder in accordance with Diagnostic Code 5003.  


Bilateral plantar fasciitis

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected foot disorders, including Diagnostic Codes 5276 
(acquired flatfoot), 5277 (bilateral weak foot), 5278 (claw 
foot/pes cavus), 5279 (metatarsalgia), 5280 (hallux valgus), 
5281 (hallux rigidus), 5282 (hammer toe), 5283 (malunion or 
nonunion of the tarsal or metatarsal bones), and 5284 (other 
foot injuries).

In the present case, the RO has evaluated the service- 
connected bilateral plantar fasciitis by analogy to 
impairment resulting from acquired flatfoot.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, with evaluation rendered in accordance with the 
criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).   

Diagnostic Code 5276 governs the rating for pes planus.  
Under this section, a 10 percent rating, regardless of 
whether the condition is unilateral or bilateral, is assigned 
for moderate flatfoot, with the weight-bearing lines over or 
medial to the great toe, inward bowing of the tendon 
Achilles, and pain on manipulation and use of the feet.  A 20 
percent rating for unilateral flatfoot or a 30 percent rating 
for bilateral flatfoot requires a severe condition with 
objective evidence of marked deformity, such as pronation and 
abduction; pain on manipulation and use accentuated; 
indications of swelling on use; and characteristic 
callosities.  A 30 percent rating for unilateral flatfoot or 
a 50 percent rating for bilateral flatfoot requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the 'tendo achilles' on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

On examination in March 2008, the Veteran demonstrated normal 
posture, normal gait and no pain on motion, edema, 
tenderness, weakness or instability.  He experienced mild 
pain on active and passive motion testing.  On repetitive 
use, function was not limited (except the second toe of the 
left foot) by pain, fatigue, weakness or lack of endurance.  
Flare-ups occurred twice a month lasting for up to two hours, 
at which time he experienced additional functional limitation 
of the bilateral feet.  Diagnosis was bilateral foot strain, 
mildly active.  

In consideration of the Veteran's complaints of foot pain, 
the Board concludes that the criteria for an initial 
evaluation of 10 percent, but no greater, for bilateral 
plantar fasciitis have been approximated.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2008).  While the Veteran has pain on use, that alone 
is not enough to satisfy the criteria for a 20 percent 
evaluation under Diagnostic Code 5276.  Flare-ups are rare, 
only occurring approximately twice a month and lasting no 
more than two hours.  The benefit of the doubt has been 
resolved in the Veteran's favor to the extent indicated. 
38 U.S.C.A. § 5107.

The Board has also considered evaluating the Veteran's 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5279.  Under that Diagnostic Code, a 10 percent rating is 
warranted for unilateral or bilateral anterior metatarsalgia 
(Morton's Disease) (essentially contemplating pain in the 
metatarsal region of the foot).  A 10 percent evaluation is 
the maximum rating available under this code.  

The Board has additionally considered Diagnostic Code 5284, 
which would provide a 20 percent rating for moderately severe 
foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).  The Veteran has significant complaints of pain, but 
his functional impairment is not so great as to cause 
swelling or any deformities in the foot or prevent him from 
walking.  Thus, the medical evidence of record does not rise 
to the level of or approximate a moderately severe foot 
injury.  Evaluation of the Veteran's foot disorder under 
other Diagnostic Codes would not be more beneficial to the 
Veteran in the absence of such symptomatology demonstrating 
pertinent pathology or a more debilitating condition 
thereunder.  

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the Veteran's bilateral 
plantar fasciitis and/or clavicular osteoarthritis warranted 
a higher rating.  Therefore, "staged ratings" are 
inappropriate in this case.

In evaluating the Veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
For example, the Veteran has complaints of pain in the foot, 
especially on weight-bearing and after walking long 
distances.  Any functional impairment in the left foot, 
however, already has been considered by the 10 percent rating 
assigned under Diagnostic Code 5276.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

There is no competent evidence of record which indicates that 
the Veteran's clavicular and/or service connected foot 
disorders caused marked interference with employment beyond 
that which is contemplated under the schedular criteria, or 
that there has been any necessary inpatient care.  Thus, 
there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).











ORDER

Entitlement to an initial rating greater than 10 percent for 
bilateral osteoarthritic changes of the sternoclavicular 
joint is denied. 

Entitlement to an initial 10 percent evaluation for bilateral 
plantar fasciitis with right foot fracture is granted, 
subject to the provisions governing the award of monetary 
benefits. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


